Citation Nr: 1418504	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred from July 8, 2011 to July 11, 2011 at Salina Regional Health Center (SRHC).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision by the Department of Veterans Affairs (VA) Robert J. Dole Veterans Medical and Regional Office Center in Wichita, Kansas.  

In his February 2012 substantive appeal, the Veteran requested a Central Office Hearing in Washington, DC.  In a February 2013 letter, the Veteran and his wife cancelled such hearing scheduled in March 2013.

Review of the electronic claims folder (efolder) found within the Virtual VA paperless claims processing systems includes no pertinent documents that are not already associated with the physical claims folder.  Review of the Veterans Benefit Management System (efolder) does not include any documents at this time.


FINDING OF FACT

The Veteran's medical expenses for treatment at SRHC from July 8, 2011 to July 11, 2011 were not authorized prior to receipt, were not for emergency care and the Veteran refused treatment at a feasibly available VA facility.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at SRHC from July 8, 2011 to July 11, 2011 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.53, 17.54, 17.120 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The appellant was informed of the bases of the denial of the claim and he has been provided with a statement of the case which outlines the laws and regulations used in evaluating his claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  In a letter of December 2011, VA informed him that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Analysis

The Veteran served on active duty from October 1968 to October 1971.  He is service-connected for posttraumatic stress disorder (PTSD) rated as 70 percent disabling from August 21, 2000 and 100 percent disabling since June 27, 2006.  The RO has found basic eligibility for Chapter 35 education benefits effective September 1, 2007.

On July 8, 2011, the Veteran arrived at the SRHC emergency room.  As reason therefore, one emergency room record provides the following history:

Patient has history of severe headaches since 2009.  Recently developed seizures and an EEG done in Wichita VA and was told that patient has complex partial seizures.  Patient was started on Lamictal.  Patient had increased tremors and continues to have seizures.  Patient was admitted at the VA in Kansas City 10 days ago and had an MRI and MRI and an EEG and was told that he just has a panic attacks.  2 days ago patient was walking and fell back and hit his head.  Patient was seen at the emergency room in Concordia and the C-spine was cleared.  Dr. [H] received call from radiologist stating that patient had metastatic bone lesions on the spine and was advised to rule out multiple myeloma.  Dr. [H] called to the patient and also to the doctor at the VA in [W]ichita to arrange transfer.  Family refused to go to VA and brought to the emergency room here.  Dr. [H] called me about this patient coming to the emergency room.  Patient denies any neck pain or headache now.  Patient has tremors in the emergency room which he had before.  Patient denies any tingling or numbness in the extremities.

Another hospital record provides the following history regarding the Veteran's admission:

Two days prior to admission the patient fell in the garage and hi[t] the back of his head.  The patient was taken to the emergency room in Concordia where a CT of the head and cervical spine was done.  A CT of the brain showed no evidence of bleed, stroke or shift.  Findings did show small vessel ischemic disease.  CT of the cervical spine did not show any fracture, moderate to severe degenerative changes in the cervical spine, and subtle lucency involving the mid to distal cervical spine.  In addition, there was also a sclerotic lesion of the cervical spine.  Both of these were thought to be suspicious of multiple myeloma or metastasis.  With this finding, patient was recommended to go to the VA in Wichita, however he refused and was brought to the emergency room at Salina Regional Health Center by his primary care doctor, Dr. [H].  They contacted Dr. [G] to admit the patient who refused to admit the patient and instead I was called in to admit the patient.

The admission records from SRHC reflect that the Veteran had complaints of weakness, shakiness, and pain.  On examination, the Veteran was noted to be irritable and somewhat uncooperative with some tremors.  However, his overall symptoms were described as "mild" and he was in stable condition.  The admitting physician provided the following recommendation:

The patient has been admitted to the floor.  Given the questionable lesions in the cervical spine, further investigation would be necessary, however, his primary problem is more neurological and psychiatric which probably seems to be the reason for admission rather than the cervical spine which could have been easily investigated as an outpatient.  Though I am still unsure as to why the patient was admitted to the oncology service.  In any event, I suggest a neurology evaluation.  Get CBC and chemistries, serum and urine immunofixation studies, urinalysis, CT of the abdomen and pelvis, CT of the chest, beta-2 microglobulin.  Depending on the results, I will make further recommendation.  Symptomatic treatment is required.  We will resume his home medication until neurology evaluation.

Initially, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care provided by SRHC from July 8, 2011 to July 11, 2011.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994). 

The law provides that, in connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the Veteran obtained prior authorization for payment of the private medical services provided by SRHC from July 8, 2011 to July 11, 2011.  To the contrary, the Veteran's spouse has indicated that VA refused to authorize such treatment prior to the admission.  Likewise, although an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission, no such application was made in this case. 

Accordingly, the Board must conclude that prior authorization for the private medical services provided by SRHC from July 8, 2011 to July 11, 2011, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  38 U.S.C.A. § 1728(a).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapte r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  However, in the present case the Veteran does not have a third-party payer, so the amendments to the regulation are not applicable. 

The Veteran has a 100 percent permanent and total rating for PTSD so the benefits of 38 U.S.C.A. § 1728(a)(2)(C) are potentially applicable.

However, the Board must find that the claim must be denied as the treatment at SRHC was not for emergency care and because the Veteran refused treatment at a feasibly available VA facility.  The Board notes that the concept of an "emergent" medical condition may be interrelated with the temporal question as to when VA facilities were "feasibly available" to provide such treatment.  See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

In a statement dated December 2011, the Veteran's spouse described the Veteran as experiencing deteriorating health due to symptoms of seizures, visual problems, and episodes of confusion and weakness.  They had been extremely dissatisfied with the adequacy of his VA care.  He had started falling several times per day and became unable to make health choices.  She generally described being overwhelmed by the Veteran's medical status.  On being informed of abnormal cervical spine radiology results suspicious for myeloma, the Veteran sought treatment with Dr. H. who, in turn, unsuccessfully attempted to obtain VA's authorization for treatment at SRHC.  When that was refused by VA, Dr. H. then recommended emergency room treatment at the SRHC with an eventual transfer to VA after the Veteran's stabilization.  The Veteran's spouse indicated that she ultimately made the decision to have the Veteran admitted under the care of an oncologist and neurologist at SRHC.

The medical records from SRHC indeed reflect that the Veteran required medical investigation of abnormal cervical spine radiograph results potentially suspicious for myeloma or metastatic disease.  However, no emergent situation was identified.

Rather, Dr. H. was contacted by a radiologist recommending an investigation into abnormal x-ray results and Dr. H. then attempted to arrange for the Veteran to go to the Wichita VA for evaluation.  The only barrier to the Veteran's evaluation at the Wichita VA involved the preference of the Veteran's spouse to obtain a private evaluation at SRHC.

Notably, the Veteran denies knowledge of denying VA treatment.  The statement from the Veteran's spouse does not explicitly state that she was first offered VA treatment.  To the extent there is any conflict of fact, the Board places greater probative weight to the emergency room records version of events as these events were recorded contemporaneous in time to the events in question and recorded in significant and consistent detail the sequence of events leading to the SRHC admission.

The admission records at SRHC indicate that, at the time of the initial emergency room evaluation, the severity of the Veteran symptoms was clinically described as "mild."  One physician refused to admit the Veteran while the eventual admitting physician stated that the purported reason for admission - investigation of the cervical spine lesion - could easily have been investigated in an outpatient setting.  

On the entirety of the record, the Board finds that the Veteran's treatment at SRHC from July 8, 2011 to July 11, 2011 was not for emergency care and that treatment at a VA facility was feasibly available.  The actions by the Veteran's own treating physician, Dr. H., reflect an impression that VA facilities were feasibly available given the medical situation as Dr. H. attempted to arrange the Veteran's transfer to VA.  There was sufficient time among the Veteran, his spouse and Dr. H. to discuss the available options, and the Veteran's spouse opted for private treatment.

Accordingly, although the Veteran initially received treatment in an emergency room, the treatment was not in response to an "emergency" and VA facilities were feasibly available as contemplated in 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120(b). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may qualify for reimbursement under the Millennium Bill Act, but the criteria for "emergency care" under that act as defined in C.F.R. § 17.1002(b) are identical to those of 38 C.F.R. § 17.120(b).  The services provided to the Veteran on the date in question do not constitute an emergency or unavailable VA facilities under either 38 U.S.C.A. § 1728 or the Millennium Bill Act, and therefore do not qualify for payment or reimbursement under either statute.

The Board is sympathetic to the perceptions of the Veteran and his spouse that the level of care which could be afforded by VA would not be adequate to address the Veteran's personal situation.  The Veteran's spouse describes delays in obtaining necessary testing and treatments.  However, the Board is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In this case, the pertinent laws and regulations specifically prohibit the payment of unreimbursed medical expenses in the absence of a medical emergency and feasibly available VA treatment facilities.

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received from SRHC from July 8, 2011 to July 11, 2011, under the provisions of both 38 U.S.C.A. §§ 1725 and 1728.  Accordingly, the appeal must be denied.



ORDER

The claim of entitlement to reimbursement for the cost of unauthorized private medical expenses incurred from July 8, 2011 to July 11, 2011 at SRHC is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


